THREADGILL, Judge.
Robert Scott appeals from his judgment and sentence following the revocation of his probation. First, he argues that the trial court erred in revoking his probation. We find that the revocation was supported by competent evidence, and we therefore affirm the judgment.
Scott also argues that the trial court erred in sentencing him as an habitual offender upon the revocation of his probation. This court in King v. State, 597 So.2d 309 (Fla. 2d DCA 1992), has decided this issue adversely to the appellant’s position. The record supports his classification as an habitual felony offender. Accordingly, we affirm the appellant’s sentence.
Affirmed.
DANAHY, A.C.J., and CASE, JAMES, R., Associate Judge, concur.